PER CURIAM.
In this appeal brought pursuant to Anders v. California, 886 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we affirm Appellant’s convictions and sentences. However, we reverse and remand the Corrected Judgment for the trial court to strike the $20 court cost imposed under section 938.06(1), Florida Statutes (cost for crime stoppers programs), see Clavelle v. State, 80 So.3d 456, 457 (Fla. 1st DCA 2012) (holding that assessment authorized by section 938.06(1) may only be imposed if court also imposes a fine), and to correct a scrivener’s error on Appellant’s Criminal Punishment Code Score Sheet to reflect a primary offense date of July 18, 2009.
AFFIRMED in part; REVERSED in part; REMANDED with directions.
MARSTILLER, RAY, and SWANSON, JJ., Concur.